Judgment, Supreme Court, New York County (Richard D. Carruthers, J.), rendered May 17, 2005, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal sale of a controlled substance in or near school grounds and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to an aggregate term of 5½ to 11 years, unanimously affirmed.
The court properly denied defendant’s suppression motion without granting a hearing. Defendant’s general and conclusory allegations failed to address the highly specific factual information supplied by the People in the felony complaint and voluntary disclosure form concerning defendant’s conduct, and did not raise a factual issue as to probable cause (compare People v Gonzalez, 247 AD2d 328 [1998], with People v Lopez, 263 AD2d 434 [1999]).
The jury’s verdict rejecting defendant’s agency defense was based on legally sufficient evidence and was not against the weight of the evidence. The evidence clearly established that defendant participated in the drug transaction entirely for his own benefit (see People v Lam Lek Chong, 45 NY2d 64, 74-75 [1978], cert denied 439 US 935 [1978]; People v Elvy, 277 AD2d 80 [2000], lv denied 96 NY2d 783 [2001]). Concur—Marlow, J.P., Nardelli, Gonzalez, Sweeny and Malone, JJ.